FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                        October 2, 2018
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
ABDULLAHI HAMU JARA,

      Plaintiff - Appellant,

v.                                                        No. 18-1240
                                                 (D.C. No. 1:18-CV-01111-LTB)
STANDARD PARKING; TEAMSTERS                                 (D. Colo.)
LOCAL UNION 455,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, HOLMES, and MATHESON, Circuit Judges.
                  _________________________________

      Plaintiff-Appellant Abdullahi Hamu Jara appeals the district court’s dismissal

of his employment-discrimination action on claim and issue preclusion grounds.

Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.

                                          I

      Jara, proceeding pro se and in forma pauperis, filed suit against his former

employer and union. Jara alleges that he was discriminated against on the bases of


      *
        After examining the brief and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
race, religion, and national origin in violation of 42 U.S.C. § 1981 and Title VII, 42

U.S.C. §§ 2000e-2 & 2000e-3(a). Jara also alleges discrimination in violation of the

Rehabilitation Act, 29 U.S.C. § 701, as well as various state law causes of action.

      Reviewing Jara’s complaint sua sponte pursuant to 28 U.S.C. § 1915(e)(2), the

district court dismissed Jara’s Title VII claim on issue preclusion grounds and his

other federal claims on claim preclusion grounds because Jara unsuccessfully brought

similar claims against the same defendants in a previous lawsuit. See Jara v.

Standard Parking (Jara I), 701 F. App’x 733, 735-37 (10th Cir. 2017) (unpublished).

The district court declined to exercise supplemental jurisdiction over the state law

claims and entered a final judgment. Jara then filed this appeal.

                                           II

      “The preclusive effect of a judgment is defined by claim preclusion and issue

preclusion, which are collectively referred to as res judicata.” City of Eudora v.

Rural Water Dist. No. 4, 875 F.3d 1030, 1034 (10th Cir. 2017) (quotation marks

omitted). We review a district court’s dismissal on res judicata grounds de novo, id.

at 1035, and “a denial of supplemental jurisdiction for abuse of discretion,” Koch v.

City of Del City, 660 F.3d 1228, 1248 (10th Cir. 2011) (quotation marks omitted).

      Issue preclusion “bars a party from relitigating an issue once it has suffered an

adverse determination on the issue.” Burrell v. Armijo, 456 F.3d 1159, 1172 (10th

Cir. 2006). Relitigation is barred when:

             (1) the issue previously decided is identical with the one presented in
             the action in question, (2) the prior action has been finally
             adjudicated on the merits, (3) the party against whom the doctrine is

                                            2
             invoked was a party, or in privity with a party, to the prior
             adjudication, and (4) the party against whom the doctrine is raised
             had a full and fair opportunity to litigate the issue in the prior action.
Id. (emphasis omitted). When deciding whether a party “had a full and fair

opportunity to litigate an issue[,] we focus on whether there were significant

procedural limitations in the prior proceeding, whether the party had the incentive to

litigate fully the issue, or whether effective litigation was limited by the nature or

relationship of the parties.” Id. (quotation marks and alterations omitted).

      Jara’s complaint again includes a Title VII claim, which raises the issue of

whether Jara exhausted administrative remedies. Jara I, 701 F. App’x at 735. In the

previous appeal, we “affirm[ed] the dismissal of Jara’s Title VII claim” because “he

failed to file a timely discrimination charge with the EEOC” and did not establish his

entitlement to equitable tolling. Id. at 735-36. Therefore, the issue of whether Jara

exhausted administrative remedies was previously decided against him. Jara argues

that there is no issue preclusion because he did not have a chance to litigate the prior

case given that it was resolved on a motion to dismiss before he could present

evidence.

      But dismissal under Rule 12(b)(6) has issue preclusive effect when the district

court has adjudicated an issue, even one that did not go to the merits of the

underlying claim. See Matosantos Commercial Corp. v. Applebee’s Int’l, Inc., 245

F.3d 1203, 1206, 1209-11 (10th Cir. 2001). Moreover, Jara actively participated in

his prior case by, among other things, filing an amended complaint and opposing the

defendants’ motions to dismiss. Jara had an incentive to litigate the issue of

                                             3
administrative exhaustion because, absent exhaustion, Jara’s Title VII claim would

not survive the motions to dismiss. Nor is the preclusive effect of the prior judgment

diminished simply because Jara litigated pro se. In re Tsamasfyros, 940 F.2d 605,

607 (10th Cir. 1991). Because Jara previously had a full and fair opportunity to

litigate the issue of administrative exhaustion, Jara is precluded from relitigating that

issue in this case. Therefore, Jara’s Title VII claim was properly dismissed.

       Claim preclusion “prevent[s] a party from litigating a legal claim that was or

could have been the subject of a previously issued final judgment.” Lenox MacLaren

Surgical Corp. v. Medtronic, Inc., 847 F.3d 1221, 1239 (10th Cir. 2017). “To apply

claim preclusion,” there must be: “(1) a final judgment on the merits in an earlier

action; (2) identity of parties or privies in the two suits; and (3) identity of the cause

of action in both suits.” Id. (alteration omitted). “In addition, even if these three

elements are satisfied, there is an exception to the application of claim preclusion

where the party resisting it did not have a full and fair opportunity to litigate the

claim in the prior action.” Id. (quotation marks omitted).

       With respect to the third element, “a final judgment extinguishes . . . all rights

of the plaintiff to remedies against the defendant with respect to all or any part of the

transaction, or series of connected transactions, out of which the action arose.”

Wilkes v. Wyoming Dep’t of Emp’t, 314 F.3d 501, 504 (10th Cir. 2002). “[A]ll

claims arising from the same employment relationship constitute the same transaction

or series of transactions for claim preclusion purposes.” Id. (quotation marks

omitted).

                                             4
       The district court properly dismissed Jara’s claims under the Rehabilitation

Act and § 1981 on claim preclusion grounds. First, there is a prior final judgment

that reached the merits of Jara’s previous claims under § 1981 and § 310 of the Labor

Management Relations Act of 1947, 29 U.S.C. § 185. Jara I, 701 F. App’x at 736-37.

Second, the parties are the same in both cases. See id. at 734-35. Third, there is an

identity of the cause of action because all of Jara’s claims arise from his employment

at Standard Parking. Wilkes, 314 F.3d at 504-05. Fourth, as discussed previously,

Jara had a full and fair opportunity to litigate his prior case.

       Finally, the district court did not abuse its discretion when it declined to

exercise supplemental jurisdiction over the state law claims raised in Jara’s

complaint. “When all federal claims have been dismissed, the court may, and usually

should, decline to exercise jurisdiction over any remaining state claims.” Koch, 660

F.3d at 1248 (quotation marks omitted).

                                            III

       The judgment of the district court is AFFIRMED and Jara’s motion to proceed

in forma pauperis is DENIED.


                                              Entered for the Court



                                              Mary Beck Briscoe
                                              Circuit Judge




                                             5